Title: To Thomas Jefferson from Aaron Burr, 30 March 1802
From: Burr, Aaron
To: Jefferson, Thomas


            Dr: Sir
              Washingn. 30 Mar. 1802
            General Stevens had command of the artillery in the Northern army during the late War and was distinguished for his bravery, his punctuality & his knowledge of his profession. His reputation & deportment in Civil life have corresponded with the expectations which might have been formed from his Military Conduct—Since the war he has resided in N york, has born various offices which he has executed with zeal and fidelity—It is with pleasure that, at his request, I bear this testimony in his favor
            With entire respect I have the Honor to be Your Ob H St.
            A; Burr
          